Citation Nr: 0705715	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-09 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $46,645.93.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Committee on Waivers and Compromises at the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The overpayment of VA improved pension benefits in the 
amount of $46,645.93 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The creation of the debt was due to fault on the part of 
the veteran.

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

4.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5.  There is no financial hardship in this case.


CONCLUSION OF LAW

The recovery of the overpayment of VA improved pension 
benefits in the amount of $46,645.93 is not against equity 
and good conscience and, therefore, is not waived.  38 
U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA 
notification procedures, however, do not apply in waiver 
cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It 
is significant to note that chapter 53 of title 38, U.S. Code 
(which governs waiver requests) contains its own decision 
notice provisions.  All relevant evidence necessary for an 
equitable disposition of this appeal has been obtained.

Much of the financial information used in adjudicating this 
claim was filed in a secured file known as the Income 
Verification Match file.  IVM compares income reported to the 
Department of Veterans Affairs (VA) by pension and parents' 
Dependency and Indemnity Compensation (DIC) recipients with 
IRS and SSA income records.  (VA Manual M21-MR, Part X, 
Chapter 9.1.b).  In the present case, and consistent with VA 
manual provisions, this file was created in 1996, and 
destroyed three years later in 1999, by the RO, in order to 
protect the veteran's financial information.  Therefore, the 
contents of the IVM file were not available for review by the 
undersigned.  However, as noted in the decision, the veteran 
and his spouse did not contest the income information as 
noted in the August 2000 decision by the Committee on Waiver 
of Indebtedness.  The Board thus concludes that the income 
information cited in the claims folder and obtained from the 
IVM folder is correct, and will move forward with a decision.  

In his claim for non-service connected pension benefits, 
filed in June 1996, the veteran submitted medical evidence of 
his disability due to the combined effects of nervousness, 
amputation of the leg and other orthopedic problems.  He 
stated that he had not worked since May 24, 1996, when he had 
been employed as a truck driver.  He reported zero income as 
of that date and he reported that he had a spouse and a 
child.  He reported zero income from his spouse.  He reported 
that he had an application for disability benefits pending 
with the Social Security Administration.  

In a September 1996 rating decision, the RO determined that 
the veteran was entitled to nonservice-connected pension 
benefits due to a combination of non-service connected 
disorders which rendered him unable to engage in substantial 
gainful employment.  He was awarded additional pension based 
upon his dependent wife and child.  The veteran was informed 
that he was to let VA know right away if his financial or 
dependents situation changed.  He was also informed it was 
his responsibility to tell VA if his financial or dependent 
situation changed.  Enclosed with the award letter was VA 
Form 21-8768, advising the appellant that any changes in 
income must be promptly reported to VA and that all income 
from all sources must be reported.  

During a January 1998 VA examination report, the veteran 
reported that he stopped working in January 1997 after an 
accident, and that his wife had moved out of the home in 
September 1997.  He reported he had a Social Security claim 
pending.  

According to statements made in the August 2000 Committee on 
Waivers decision, Income Verification Match sheets dated in 
April 1999 reflect income of $53,207.00 for the veteran and 
his wife for the year 1996.  Upon inquiry, the veteran's 
employer reported in May 1999 that the veteran was employed 
from September 1995 through March 1997.  The veteran's 
spouse's employers, including PK Restaurant and Pizza Hut, 
were contacted, and they indicated that she was employed from 
September 1995 to September 1997.  Both the veteran and his 
wife have signed statements agreeing that the reported income 
is correct as reported.  

In August and September 1999, the RO sent the veteran a 
proposed adjustment in benefits.  In January 2000, the 
veteran's wife submitted a statement that, in 1997, during 
the time she was employed at one of the restaurants where she 
had income (PK Restaurant), she was also separated from the 
veteran.  In April 2000, the RO made the adjustment to the 
veteran's pension benefits, reducing his monthly benefit to 
zero effective July 1996.  The debt of $46,645.93 was 
created.  

In June 2000, the veteran disagreed with the decision and 
requested immediate reinstatement of his benefits.  He was 
informed that before VA could take further action, he needed 
to complete the previously enclosed VA form and give VA 
details concerning his family income from 1996 to the 
present.  Later in June 2000, the veteran submitted a waiver 
request and the requested Financial Status Report.  This 
showed a monthly income of $829.00 from Social Security, and 
expenses of $1,128.00.  

In August 2000, the Committee issued a decision on waiver of 
indebtedness, denying the waiver.  The veteran disagreed with 
this decision in September 2000.  At that time, he also 
submitted a copy of his wife's Social Security Disability 
award letter dated in August 2000 declaring her disabled and 
finding her entitled to disability benefits as of March 2000.  

In September 2003, the veteran submitted an updated financial 
status report showing monthly income of $1,523.00, which 
represents the combined income of the veteran and his spouse, 
the veteran for Social Security and his spouse for Social 
Security Disability benefits.  They listed their expenses as 
$1,664.00.  The report shows the couple is no longer 
separated.  The Committee found that, based on all of the 
information, the veteran could pay back the money through a 
minimal monthly payment plan arranged by the Debt Management 
Center, without undue financial hardship.  

In his substantive appeal received in March 2005, the veteran 
stated that he was disabled and unemployed.  He listed his 
monthly income of $928.00 and his expenses as $2,840.00.  He 
reported he was losing everything.  

The Board finds that there is no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  In cases where there is no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue, 
waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  
In order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).

The pertinent regulation in this case provides that the 
standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that his 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).

In this case, the veteran was clearly notified that it was 
his obligation to report all of his income.  He was also 
notified that his rate of pension was based solely on no 
reported income, per his report in June 1996 that his income 
was zero since May 1996.  The veteran did not report all of 
his income.  He failed to report earned income as described 
above, namely income received by him and his wife.  He also 
failed to report that his wife was not living with him for 
periods of time during which he was receiving additional 
pension income based on his number of dependents.  In May and 
June 1999, the veteran and his spouse admitted to receiving 
this income and both agreed to adjustment in benefits.  The 
veteran was repeatedly furnished very clear instructions by 
VA with regard to his obligation to report all income from 
all sources.  He was given VA Forms 21-8768.  He chose not to 
report all of his income.  VA determines what income is 
excluded.  As such, the veteran was solely at fault in the 
creation of the overpayment at issue.

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits which he was not entitled to receive.  As 
such, recoupment of those benefits would not defeat the 
purpose of the benefit and would cause unjust enrichment to 
the debtor.  The Board emphasizes that the VA pension program 
has income limits.  The veteran's income exceeded the limits.  
As such, he was not entitled to receive improved pension 
benefits.  Likewise, there is no indication that the 
veteran's reliance on VA benefits resulted in relinquishment 
of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran's income, as noted on separated 
occasions, reportedly does not exceed his expenses.  The 
veteran has no assets, and he urges he cannot afford to pay 
for his home if he had to pay this debt back.  However, the 
VA has proposed that the veteran repay this debt in minimal 
monthly payments determined in conjunction with the Debt 
Management Center.  

The Board acknowledges that the veteran has submitted 
statements and financial status reports indicating limited 
income and monthly expenses in excess of reported monthly 
income.  He has provided no information as to how he was able 
to pay his reported monthly discretionary income deficit of 
$1,912, reported in his March 2005 substantive appeal.  The 
Board finds the veteran's assertions as to financial hardship 
are not supported based upon the information provided and 
that repayment would not deprive him of basic necessities.

The Board notes that if the veteran's health currently or in 
the future precludes employment, he may reapply for pension 
benefits.

In viewing the elements of equity and good conscience, the 
Board concludes that the negative evidence outweighs the 
positive evidence and that the facts in this case do not 
demonstrate that the recovery of the overpayment would be 
against equity and good conscience.


ORDER

Entitlement to waiver of pension overpayment in the amount of 
$46,645.93, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


